Exhibit 99.2 WE ARE CLOUD SAS AND SUBSIDIARY Unaudited interim condensed consolidated financial statements June 30, 2015 Contents Page Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 1 WE ARE CLOUD SAS AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In U.S dollars) Assets June 30, 2015 December 31, 2014 Current Assets : Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets (deposits and guarantees) Total assets $ $ Liabilities and stockholders' equity Current liabilities : Accounts payable $ ) $ ) Accrued liabilities ) ) Accrued compensation and related benefits ) ) Deferred revenue ) ) Total current liabilities ) ) Deferred revenue, non current ) ) Other liabilities ) ) Total liabilities ) ) Commitments and contingencies (note 5) Common Stock ) ) Additional paid-in-capital ) ) Accumulated other comprehensive loss Accumulated deficit Total stockholders' equity ) ) Total liabilities and stockholders'equity $ ) $ ) 2 WE ARE CLOUD SAS AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six months Six months (In U.S dollars) June 30, 2015 June 30, 2014 Revenue $ $ Cost of revenue ) ) Gross profit Operating expenses : Research and development ) ) Sales and Marketing ) ) General and administrative ) ) Total operating expenses ) ) Operating loss ) ) Other expense ) ) Other income Loss before provision for income taxes ) ) Provision for income taxes — — Net loss attributable to common stockholders $ ) $ ) 3 WE ARE CLOUD SAS AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Six months Six months (In U.S dollars) June 30, 2015 June 30, 2014 Net loss $ ) $ ) Other comprehensive loss, net of tax : Change in foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) 4 WE ARE CLOUD SAS AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months Six months (In U.S dollars) June 30, 2015 June 30, 2014 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation Other ) ) Changes in operating assets and liabilities : Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets and liabilities ) Accounts payable ) ) Accrued liabilities ) Accrued compensation and related benefits Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Internal-use software costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of debt — Net cash provided by financing activities — Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ Supplemental cash flow data : Cash paid for interest and income taxes $ — $ — Non-cash investing and financing activities : Share-based compensation capitalized in internal-use software costs $ $ 5 WE ARE CLOUD SAS AND SUBSIDIARY Note 1. Organization We Are Cloud SAS was founded in 2009, and its BIME Analytics cloud-based software was designed to conquer the complexity created by the proliferation of data sources. We are Cloud is headquartered in Montpellier, France, and has a USA subsidiary and office located in Kansas City. Bime Analytics offers powerful data analysis, visualization and dash boarding services, that allow users to import data from spreadsheets, databases, and internet data sources. BIME Analytics offers a flexible calculation engine, on-demand data warehousing, data blending on the fly, as well as highly customizable visualizations, animated and interactive graphs that can be automatically published to large, multi-device audiences. BIME leverages the full stack of the latest cloud and analytics technologies to deliver a unique combination of all the tools a business needs to run full-scale BI, but without an in-house infrastructure. References to WE ARE CLOUD or “we” or “us” or “the Company,” in these notes refer to WE ARE CLOUD SAS and its subsidiary, BIME USA LLC, on a consolidated basis.
